Citation Nr: 1434543	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether a reduction in the rating for the Veteran's coronary artery bypass graft times two (CABGx2), from 100 percent to 60 percent, effective November 1, 2010, was proper.  

2. Entitlement to an acquired psychiatric disorder, to include major depression, claimed as secondary to service-connected disabilities.  


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from October 1983 to March 1984 and from October 2003 to July 2004, including service in Kuwait from February 2004 to March 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which reduced the Veteran's disability rating for his CABGx2, from 100 to 60 percent, effective November 1, 2010; and from a March 2012 rating decision, issued in April 2012, which denied service connection for major depression, claimed as secondary to service-connected deep vein thrombosis (DVT) and/or CABGx2.  

A claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has recharacterized the Veteran's claim to include all diagnosed psychiatric disorders.  

The Board notes that in a July 2008 rating decision, the RO denied the Veteran's request to reopen a claim for service connection for mild cognitive impairment, claimed as loss of memory.  In a statement received in October 2009, the Veteran presented argument pertaining to his pending claim for benefits, including major depression.  In a letter dated in November 2009, the Veteran was informed that the RO was working on his claim for, among other things, mild cognitive impairment claimed now as major depression, and in January 2010, the RO denied the request to reopen the claim for service connection for mild cognitive impairment (claimed as loss of memory and major depression).  In August 2011, the Veteran claimed entitlement to service connection for a mental condition.  It is unclear why the RO opted to treat the Veteran's claim for mild cognitive disorder as encompassing his claim for major depression, when the Veteran did not make such an assertion and the clinical record does not show a relationship between the Veteran's mild cognitive impairment and major depression.  Hence the Board will treat the October 2009 statement as an informal claim for service connection for major depression, as indicated on the title page of this decision.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

The RO's decision to reduce the Veteran's evaluation for CABGx2 from 100 to 60 percent as of November 1, 2010 was not supported by the evidence contained in the record at the time of the reduction, because that evidence did not show sustained material improvement in the symptoms attributable to that disability.  


CONCLUSION OF LAW

The RO's decision to reduce the evaluation for service-connected CABGx2 from 100 to 60 percent as of November 1, 2010 was not proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.10, 4.13, 4.104, Diagnostic Code (DC) 7017 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the decision to reduce the evaluation for service-connected CABGx2 from 100 to 60 percent as of November 1, 2010 was not proper.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

In a January 2010 rating decision, the RO granted service connection for CABGx2, as secondary to the service-connected high blood pressure, and assigned a 100 percent evaluation, effective October 19, 2009, the date of the Veteran's CABG surgery.  

The Veteran's CABGx2 is evaluated under 38 C.F.R. § 4.104, DC 7017.  This diagnostic code provides a 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7017.  

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).  

In a May 2010 rating decision, the RO proposed to reduce the rating of the CABGx2 from 100 percent to 60 percent. As noted, in August 2010, the RO reduced the disability rating to 60 percent as of November 1, 2010-the first day of the month following the two month period after final notification, as prescribed by law. 

The 100 percent evaluation was in effect from October 19, 2009 to November 1, 2010, less than 5 years.  Therefore, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, do not apply, and reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c).  

In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 4 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Furthermore, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2.  Brown, 4 Vet. App. at 420-421.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board finds that the RO's decision to reduce the Veteran's evaluation for his CABGx2 from 100 to 60 percent was not supported by the evidence contained in the record at the time of the reduction.  Moreover, the Veteran's ability to function under the ordinary conditions of life and work did not improve during the period of the proposed and enacted reduction.  

In this regard, the clinical record, dated from 2009 to 2013, shows the Veteran underwent cardiac catheterizations in 2009 and 2012, that were remarkable for multiple vessel disease, due to episodes of chest pain and unstable angina; CABGx2 in 2009; and an aortic valve replacement in 2009.  These records indicate that the Veteran has been treated for angina since his CABGx2, and has had to modify his daily activities in order to decrease symptoms of fatigue and chest pain during exertion, although he has had periods of stability without cardiac symptoms since his 2009 CABGx2.  

In March 2010, the Veteran was afforded a VA heart examination, to evaluate if the Veteran's nonservice-connected aortic valve replacement or service-connected CABGx2 were causing his current symptoms.  The examiner observed the date of onset of the Veteran's heart condition was October 2009, when he underwent CABGx2 valve replacement surgery.  The examiner characterized the Veteran's cardiac condition since his cardiac surgery as stable while he undergoes rehabilitation.  He also had a history of surgery in August 2009 for unstable angina, severe aortic stenosis and coronary artery disease (CAD).  The examiner noted there was no history of myocardial infarction, rheumatic fever, heart rhythm disturbance, congestive heart failure, dizziness, syncope, fatigue and dyspnea; however there was a history of hypertension, hypertensive heart disease, valvular heart disease including prosthetic valve, and angina; and continuous medication was required to control the hypertension and heart disease.  

On physical examination there was no evidence of congestive heart failure or pulmonary hypertension.  S1 and S3 heart sounds were present, along with click sound.  Heart rhythm was described as regular, point of maximal impact (PMI) was 5th intercostal space, midclavicular line, and the Veteran was observed to have had a metallic valve replacement.  The examiner noted the Veteran underwent a CABG and a valve replacement surgery less than 6 months prior to the examination.  The Veteran underwent an exercise stress test.  The estimate of activity level in METs was more than 3 up to 5.  The record showed left ventricle dysfunction by ejection fraction test, but ejection fraction was not 50 percent or less.  No chronic congestive heart failure was present, and there was not more than one episode of acute congestive heart failure in the past year.  Also, there was no previous or active infection with valvular heart disease, pericarditis, or myocardial infarction.  The Veteran's heart size was characterized as normal as determined by echocardiogram.  Left ventricle testing was performed with an ejection fraction less than 50 percent.  An electrocardiogram showed findings of normal sinus rhythm and normal findings, without significant change found when compared with previous electrocardiograms.  The Veteran was diagnosed with status-post CABG, and status-post aortic valve replacement.  The examiner noted that the Veteran's heart conditions had no effect on his feeding, traveling, bathing, dressing, toileting, and grooming; a mild effect on his shopping, recreation and driving; a moderate effect on his chores and exercise; and prevented sports.  The examiner opined that the Veteran's signs and symptoms of heart conditions were caused by or a result of both aortic valve stenosis and coronary artery disease.  The examiner explained that it is well known that both conditions cause the same signs and symptoms and it is almost impossible to differentiate one from the other.  

VA regulations provide that signs and symptoms of a nonservice-connected condition must be attributed to the service-connected condition when it is not possible to separate the effects of the conditions.  38 C.F.R. § 3.102 (2013); Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board will attribute the effects of the Veteran's nonservice-connected heart conditions to his service-connected CABGx2 where it is not possible to separate the symptomatology.  

A March 2011 VA general examination report shows the Veteran reported no visits to the emergency room or hospitalizations due to chest pain or any other heart related symptom.  He also reported that he walks 30 minutes a day without developing symptoms.  Since the onset of his CABGx2 in 2009, his condition has been described as stable, and is treated with 5 different medications.  However, the Veteran provided a positive history of hypertension, valvular heart disease including prosthetic valve, angina, fatigue and dyspnea.  There was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, congestive heart failure, dizziness or syncope.  On cardiac examination, there was no evidence of congestive heart failure or pulmonary hypertension.  The heart sounds S1 and S2 were present, as was a metallic click sound S2.  Heart rhythm was regular.  

On stress test, it was noted that the Veteran could not undergo a treadmill stress test due to his chronic DVT; however estimated METs level as per ejection fraction reported in a recent echocardiogram and reported based on moderate activity was determined to be between 5 and 7.  The heart size was normal on X-ray study, the pulmonary vascularity was normal, the lungs were clear of consolidations, the costophrenic angles were well-preserved, and thoracic spondylosis was noted.  Left ventricle dysfunction testing was performed and the ejection fraction was greater than 50 percent.  The examiner indicated that on echocardiogram in October 2010, compared to the echocardiogram in January 2010, there was a mild decrease in mean gradient and velocity through prosthetic valve but still within adequate limits of the hemodynamics of the prosthetic aortic valve.  Ejection fraction was observed to be less than 55 percent, and the transmitral spectral Dopplar flow pattern was found to be suggestive of impaired left ventricle relaxation.  The examiner indicated that no regional wall motion abnormalities were noted, but there was mild concentric left ventricular hypertrophy.  The examiner observed that the Veteran was not currently employed, and had retired in November 2008.  The examiner opined that the effects of the CABGx2 on the Veteran's occupational activities included problems with lifting, carrying, weakness or fatigue and pain.  The examiner noted that the Veteran claimed to have limitations in physical activity because he could not carry or raise heavy objects; however, the examiner did not find the Veteran unemployable due to his CABGx2.  

Based on the foregoing, the Board finds that the evidence of record at the time of the reduction did not support the decrease from 100 to 60 percent for the Veteran's service-connected CABGx2.  Specifically, although the Veteran's two VA examination reports included objective tests that did not indicate findings of chronic congestive heart failure, or workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent, the Board notes that there is clinical evidence showing the Veteran's CABGx2 did not have sustained improvement during the course of the appeal, as evidenced by the need to undergo cardiac catheterization in 2012, and by the increasing need for treatment for angina, dyspnea and fatigue.  Moreover, the Veteran's daily activities and ability to work were affected by his CABGx2 at a sustained level.  

According the benefit of the doubt to the Veteran, the Board does not find that         reflects an actual improvement in his ability to function under the ordinary conditions of life and work.  See 38 C.F.R. § 3.344; see also Brown, 5 Vet. App. at 421.  Irrespective of whether the objective criteria of requiring that chronic congestive heart failure, or workload of 3 METs or less, or the presence of left ventricular dysfunction with an ejection fraction of less than 30 percent, the clinical record reflecting the Veteran's symptoms at the time of the reduction simply had not improved sufficiently to show an improved ability to function.  Id.  Thus, the reduction of the Veteran's disability rating for his service-connected CABGx2 from 100 percent to 60 percent was not proper.  


ORDER

The reduction in the evaluation of the Veteran's service-connected CABGx2 from 100 percent to 60 percent was not proper; the appeal is granted and the 100 percent rating is restored, effective the date of the reduction.  


REMAND

The Veteran reported in his September 2012 substantive appeal that he receives treatment from "Dr. Febles" at the "Mental Hygiene Clinic."  He also has reported receiving ongoing treatment by the VA.  Therefore, on remand, these records should be obtained and associated with the claims folders, either physically or electronically.  38 C.F.R. § 3.159(c)(2).  

The medical evidence is not sufficiently developed to adjudicate the claim for service connection for an acquired psychiatric disorder.  While the March 2012 VA examiner provided an opinion as to whether or not the Veteran's service-connected disabilities caused the acquired psychiatric disorder, no opinion was provided as to whether or not the service-connected disabilities aggravated the Veteran's acquired psychiatric disorder.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment and/or hospitalization records related to the Veteran's acquired psychiatric disorder, to specifically include records from Dr. Febles.  Any negative response should be in writing, and associated with the claims folder.  

2. Obtain a VA medical opinion from appropriate clinician to determine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder, to include major depression, was caused or aggravated (i.e., permanently worsened) by his service-connected disabilities, to include CABGx2 and/or chronic DVT.  The examiner should comment on an August 2009 VA cardiology inpatient note, which listed depression as a comorbid condition of the cardiac disability.  

Prior to issuing a report, the examiner must review the entire claims file, including a complete copy of this remand, Virtual VA and any lay assertions presented.  

The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The medical opinion should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

2. Thereafter, and after undertaking any additional development deemed necessary, the RO must readjudicate the claim for service connection on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


